DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of mage output device for a vehicle, such as automobiles and motorcycles.  The device provides the visual information to passengers. The device also provides an optimal screen to the passenger regardless of the seat position, the passenger can receive visual information in a comfortable position.  The image output device comprises an image output unit, and a processor configured to set a screen inside the vehicle based on a gaze of a passenger who boards the vehicle and control the image output unit to output an image corresponding to the screen. The device also comprises a sensor that generates sensing information related to the object, the processor sets an area that satisfies a reference condition as the screen using the sensing information. The screen is changed according to a seat position of a seat on which the passenger is boarding.  The image output device provides information guiding a route to a destination and information on a point of interest (POI) and evolves to effectively provide various information. Accordingly, an image output device optimized for an occupant who sits on a specific seat.  The screen may be varied according to a seat position of a seat on which the occupant sits.  The processor generates a control command such that the seat position of the seat on which the occupant sits is changed on the basis of the screen.  The vehicle may include a first seat on .
	Consider claim 1, the best reference found during the process of examination,Sung (10296083 B2), discloses a river assistance apparatus can include a display unit, a camera configured to capture an image of an interior of a vehicle, and a processor configured to sense a direction of at least one of a gaze and a gesture of a driver based on images provided from the camera, detect a region corresponding to the direction among a plurality of predetermined regions of the vehicle, and control the display unit to output information related to the detected region in response to an occurrence of an event related to the detected region among a plurality of predetermined events.
Consider claim 1, another best reference found during the process of examination,Hong (U.S. 2021/0208409 A1), discloses a virtual image display apparatus. The virtual image display apparatus includes a gaze monitor configured to detect a gaze direction of a user and determine a gaze point based on the gaze direction; a display device configured to output an 
Claims 2-17, 19 and 20 variously depend from claim 1, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689